Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application under prosecution and have been examined. 
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. 
The specification should be amended to reflect the status of all related application, whether patented or abandoned. Therefore, applications noted by their serial number and/or attorney docket number should be updated with correct serial number and patent number if patented.
The first instance of all acronyms or abbreviation should be spelled out for clarity, whether or not considered well known in the art.

In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent 11,216,220.  Although the claims at issue are not identical, they are not patentably distinct from each other because: claims 1-20 of US Patent 11,216,220 anticipate claims 1-20 of the instant application
As an example: 

Claim 1 (Application)
Claim 1 (US 11,216,220)
A method comprising:

 receiving a virtual storage volume activity request message at a first compute node from a second compute node via a communications interface, the virtual storage volume activity request message identifying a virtual storage volume mounted at the first compute node, the virtual storage volume configured as a data storage service within a containerized application system;
     determining, at the first compute node and in response to the virtual storage volume activity request message, whether the virtual storage volume is active on the first compute node; and
      transmitting a virtual storage volume activity response message from the first compute node to the second compute node via the communications interface, the virtual storage volume activity response message indicating whether the virtual storage volume is active on the first compute node.
A method to be performed by one or more processors, the method comprising
    receiving a virtual storage volume activity request message at a storage driver on a first compute node from a second compute node via a communications interface, the virtual storage volume activity request message identifying a virtual storage volume mounted at the first compute node;
 

determining, at a processor on the first compute node, whether the virtual storage volume is associated with one or more block device references in an operating system running at the first compute node; and 
    transmitting a virtual storage volume activity response message from the storage driver to the second compute node via the communications interface, the virtual storage volume activity response message indicating whether the virtual storage volume is associated with one or more block device references in the operating system, wherein the virtual storage volume is configured as a data storage service within a containerized application system.


Claim 8 (Application)
Claim 8 (US 11,216,220)
A computing device comprising:
   a communications interface operable to receive, from a remote computing node, a virtual storage volume activity request message, the virtual storage volume activity request message identifying a virtual storage volume mounted at the computing device, the virtual storage volume configured as a data storage service within a containerized application system; and
     a processor communicatively coupled to the communications interface and operable to: determine, in response to the virtual storage volume activity request message, whether the virtual storage volume is active on the computing device; and 
     instruct the communications interface to transmit a virtual storage volume activity response message to the remote computing node, the virtual storage volume activity response message indicating whether the virtual storage volume is active on the computing device.
A computing device comprising:
    a communications interface operable to receive from a remote computing node a virtual storage volume activity request message addressed to a storage driver implemented at the computing device, the virtual storage volume activity request message identifying a virtual storage volume mounted at the computing device;
    a processor operable to determine whether the virtual storage volume is associated with one or more block device references in an operating system running at the computing device; and 


memory operable to store one or more block device references, wherein the processor is further operable to instruct the communications interface to transmit a virtual storage volume activity response message from the storage driver to the remote computing node, the virtual storage volume activity response message indicating whether the virtual storage volume is associated with one or more block device references in the operating system, wherein the virtual storage volume is configured as a data storage service within a containerized application system.


Claim 16 (Application)
Claim 17 (US 11,216,220)
One or more non-transitory machine-readable media having instructions stored thereon for directing one or more processors to perform a method, the method comprising:
  receiving a virtual storage volume activity request message at a first compute node from a second compute node via a communications interface, the virtual storage volume activity request message identifying a virtual storage volume mounted at the first compute node, the virtual storage volume configured as a data storage service within a containerized application system;

    determining, at the first compute node and in response to the virtual storage volume activity request message, whether the virtual storage volume is active on the first compute node; and
    
    transmitting a virtual storage volume activity response message from the first compute node to the second compute node via the communications interface, the virtual storage volume activity response message indicating whether the virtual storage volume is active on the first compute node.
One or more machine readable media having instructions stored thereon for performing a method, the method comprising:

  receiving a virtual storage volume activity request message at a storage driver on a first compute node from a second compute node via a communications interface, the virtual storage volume activity request message identifying a virtual storage volume mounted at the first compute node;


determining, at a processor on the first compute node, whether the virtual storage volume is associated with one or more block device references in an operating system running at the first compute node; and
     transmitting a virtual storage volume activity response message from the storage driver to the second compute node via the communications interface, the virtual storage volume activity response message indicating whether the virtual storage volume is associated with one or more block device references in the operating system, wherein the virtual storage volume is configured as a data storage service within a containerized application system.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A. F. Thaha, A. H. M. Amin, S. Kannan and N. M. Ahmad, "Data location aware scheduling for virtual Hadoop cluster deployment on private cloud computing environment," 2016 22nd Asia-Pacific Conference on Communications (APCC), 2016, pp. 103-109.
US 2017/0024334 (Bergsten et al) teaching method and apparatus for accessing multiple storage devices from multiple hosts without use of remote direct memory access (RDMA) including a data store switch fabric enabling data communications between a data storage access system and a plurality of compute nodes.
US 20160173589 (Breternitz et al) teaching storage volumes categorized into two classes: common storage volumes and dedicated storage volumes, wherein the common storage volumes store data to be accessed and used by multiple virtual servers of the cluster compute server. 
US 10331559 (Klee et al) teaching apparatuses and systems including a first input/output (I/O) filter receiving, from a first filter module within a virtualization stack of a host computer, an input/output (I/O) request originated by a virtual machine and directed to a virtual disk wherein the first I/O filter determines to redirect the I/O request to a second virtual disk.
US 7231430 (Brownell et al) teaching configuration logic defining and establishing a virtual processing area network having a corresponding set of computer processors from the plurality of processors, a virtual local area communication network providing communication among a set of computer processors, and a virtual storage space with a defined correspondence to the address space of the storage network.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PIERRE MICHEL BATAILLE/Primary Examiner, Art Unit 2136